Citation Nr: 1335940	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for the service-connected residuals of a low back injury. 

2. Entitlement to an initial increased rating for the service-connected migraine headache disorder, currently rated as 30 percent disabling prior to May 5, 2009 and 50 percent disabling beginning on May 5, 2009.  

3. Entitlement to an effective date earlier than May 5, 2009 for the grant of a total disability evaluation based on individual unemployability by reason of service connection disability (TDIU).


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 1981. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a January 1997 rating decision by the RO that denied a disability rating in excess of 20 percent for the service-connected low back disability. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 1999.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Following a remand for additional development of the record, in a May 2002 decision, the Board denied the Veteran's increased rating claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in November 2002, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a November 2002 Order, the Court vacated the May 2002 decision and remanded the matter for readjudication in light of the Joint Motion.

The issue was subsequently remanded by the Board for additional development in April 2003 and July 2005.  

In a May 2004 rating decision, the RO granted service connection for migraine headaches and assigned a 30 percent rating effective on October 17, 2002.  The Veteran perfected a timely appeal of this decision. 

In October 2006, the Board granted an increased rating of 40 percent for the service-connected residuals of a low back injury and denied an initial evaluation in excess of 30 percent for the service-connected migraine headache disorder. 

The Veteran appealed the decision to the Court.  While the matter was pending, in June 2008, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a June 2008 Order, the Court vacated the Board's October 2006 decision and remanded the matter for readjudication in light of the Joint Motion.  The claims were subsequently remanded by the Board for additional development in September 2008. 

In an April 2013 rating decision, the RO assigned an increased rating for the service-connected migraine headache disorder.  A 50 percent disability was assigned effective on May 5, 2009.  The case is once again before the Board. 

The issues of an increased rating for the service-connected migraine headache disorder and an earlier effective date for the grant of TDIU are being remanded to the RO.


FINDING OF FACT

The service-connected low back disability is shown to have been manifested by limitation of motion with complaints of pain and occasional numbness that radiated into the lower extremities; intervertebral disc syndrome, ankylosis and radiculopathy have not been demonstrated during the period of the appeal. 


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 40 percent for the service-connected low back disability have not been met during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5292, 5295 (as in effect prior to September 23, 2002); Diagnostic Codes 5292, 5295 (as in effect from September 23, 2002 through September 25, 2003), Diagnostic Code 5237, 5242 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in July 2005.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

A March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, since the case was readjudicated, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

As noted, this case was remanded by the Board for additional development in July 1999, April 2003, July 2005, and September 2008.  

In every remand the Board directed the RO contact the Veteran and request that he identify or submit any additional relevant VA or private treatment records.  This was accomplished in a series of letters dated in August 1999, June 2003, December 2005 and November 2008.  Any relevant treatment records identified by the Veteran were obtained and associated with his claims file.

In addition to requesting the Veteran's recent treatment records, the Board's July 1999 remand directed the RO to schedule the Veteran for an additional VA examination.  The record reflects that the Veteran was afforded the requested examination in October 2000. 

In the April 2003 remand, the Board requested that the Veteran be provided with a corrective VCAA notification letter, and scheduled for VA orthopedic and neurologic examination.  The record reflects that he was provided with a corrective VCAA notice letter in July 2005 and additional VA examinations in September 2003 and January 2004. 

The Veteran's claim was remanded in July 2005 and September 2008 in order to schedule him for additional VA examinations.  He was provided with the requested VA examination in January 2006, May 2009 and October 2012.  

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Further, the record contains the Veteran's service treatment records, VA and private treatment records, VA examination reports, lay statements and his hearing transcript.  

As will be discussed, pursuant to the September 2008 remand, the Veteran was provided with VA examinations in May 2009 and October 2012. The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  

While the record does not reflect that the October 2012 VA examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in May 1999 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. The Joint Motions

As noted, in a November 2002 Joint Motion, the parties requested that the Board's May 2002 decision be vacated and the case remanded to the Board.  The Joint Motion was granted by the Court in a November 2002 Order.

In the November 2002 Joint Motion, the parties observed that the Board's May 2002 decision did not provide a discussion of the functional loss of the Veteran's spine due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

This case was also subject to a Joint Motion for Remand in June 2008 which noted that, in July 2005, the Board requested that further development be accomplished to address the presence and extent of any intervertebral disc syndrome.  

While the Veteran was provided with an additional VA examination in January 2006, the parties noted that this was not an examination for intervertebral disc syndrome, and the record was still unclear whether such a disability existed.  
 
Following the June 2008 Joint Motion, the Board remanded the Veteran's claim in order to schedule him for a VA examination to determine whether intervertebral disc syndrome was present.  He was afforded additional VA examinations in May 2009 and October 2012; which confirmed the presence of intervertebral disc syndrome.  

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the matter of service connection for a low back disability has been undertaken with that obligation in mind.


III.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The Veteran filed his claim in December 1995.  During the pendency of this case, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective on September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  

The Veteran has been provided with the old regulatory criteria in the June 1997 Statement of the Case and the revised and new criteria in a May 2004 Supplemental Statement of the Case.  Therefore, there is no prejudice to the Veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet.App. 384 (1993).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  

The Board will therefore evaluate the service-connected low back disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet.App. 111, 117 (1997).

The service-connected low back spine disability is currently rated under former Diagnostic Code 5295. (Lumbosacral strain).  Based on the results of the most recent VA examination, the Board will also apply and Diagnostic Code 5292 (Lumbar spine limitation of motion).

The former Diagnostic Code 5295 provided that a rating of 10 percent was warranted with characteristic pain on motion.  

A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  

A rating of 40 percent was warranted for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Under the former Diagnostic Code 5292 (Spine, limitation of motion of, lumbar), a rating of 10 percent was warranted for slight limitation of motion of the lumbar spine.  

A 20 percent was applicable if the limitation of motion of the lumbar spine was moderate.  

A 40 percent was applicable if the limitation of motion of the lumbar spine was severe.  For a rating in excess of 40 percent to be granted for lumbar spine impairment on a schedular basis, there must have been unfavorable ankylosis (complete bony fixation).

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision.  As revised, prior to September 23, 2003, Diagnostic Code 5293 stated that intervertebral disc syndrome was to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Under Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  

A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to the revised version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

The rating criteria for Diagnostic Codes 5292 and 5295 from September 23, 2002 through September 25, 2003, are identical as the criteria in effect prior to September 23, 2002.

Effective on September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses intervertebral disc syndrome.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown,  8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet.App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  

Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).  

Since the service-connected low back disability includes a limited range of motion, Diagnostic Code 5292 is applicable.  As the Veteran was diagnosed with a lumbar strain during the October 2012 VA examination, Diagnostic Code 5295 is also for application.    

The Board notes, however, that these diagnostic codes do not allow for a schedular rating in excess of 40 percent, which is the disability rating that is currently assigned.  

As discussed, in the June 2008 Joint Motion, the parties agreed that the record was incomplete as it was unclear whether the Veteran's spine disability included intervertebral disc syndrome.  While the Board's prior decision relied on X-ray studies and MRI reports which "indicated an impression of normal studies," it was noted that "the reports, themselves . . . do not provide a diagnosis expressly ruling out" intervertebral disc syndrome.  See the Joint Motion, pg 2.  

It was also noted that the Board did not address a VA joints examination from November 1994 which provided an impression of discogenic disease or an opinion from Dr. D. which provided an impression of degenerative joint disease with impingement.

Following the June 2008 Joint Motion, the Board remanded the Veteran's claim in order to determine whether intervertebral disc syndrome was present.  In an October 2012 examination report, after conducting a physical examination of the Veteran, a VA examiner found that intervertebral disc syndrome was not present. 

In finding that the Diagnostic Codes for intervertebral disc syndrome are not applicable, the Board has considered the evidence cited by the parties in the Joint Motion.  However, this evidence does not provide a diagnosis of intervertebral disc syndrome.  

Instead, as noted, a VA examiner has reviewed the Veteran's symptoms and explicitly indicated that intervertebral disc syndrome is not present.  The record also does not include any other evidence indicating that this disability was present during the appeal period.  In this capacity, the Board notes that the evidence cited by the Joint Motion predates the period on appeal. 

Accordingly, the Board has considered the evidence cited in the Joint Motion along with the other evidence of record, which include the October 2012 VA examination report, MRI reports and X-ray studies and concludes that the Veteran has not experienced disc disease during the appeal period.

The schedular criteria for Diagnostic Codes 5292, 5294 and 5295 from September 23, 2002 through September 25, 2003, are the same as the criteria in effect prior to September 23, 2002.  Accordingly, these remain applicable. 

With respect to intervertebral disc syndrome, the evidence of record does not indicate that incapacitating episodes as defined by the revised schedular criteria are present.  

However, the Board will continue to rate the Veteran under Diagnostic Code 5293 in order to combine, under 38 C.F.R. § 4.25, the separate evaluations of the Veteran's chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

With respect to the current schedular criteria, all lumbar spine disabilities are rated using the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  However intervertebral disc syndrome may be rated under either the general rating formula or based on incapacitating episodes. 

While the Veteran experiences absent ankle reflexes and diminished knee reflexes, there is no indication that he has been proscribed bed rest by a physician during the appeal period.  

Accordingly, rating the Veteran's disability under Diagnostic Code 5293 [Intervertebral disc syndrome] based on incapacitating episodes would not be of benefit to the Veteran.  

Thus, the criteria for rating intervertebral disc syndrome under current Diagnostic Code 5243 based on incapacitating episodes are not for application.


IV. Analysis

The Veteran seeks a disability rating in excess of 40 percent for his service-connected spine disability.  As discussed, the applicable rating criteria were amended twice during the appeal period. 

      A. The former schedular criteria - effective prior to September 23, 2002

The service-connected lumbosacral spine disability is currently assigned a 40 percent rating under the former Diagnostic Codes 5295.  

A 40 percent rating is the maximum schedular rating available under both Diagnostic Codes 5292 and 5295.  In order to warrant a disability rating in excess of 40 percent based on limitation of motion, there must be ankylosis. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet.App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

The range of motion testing conducted during the May 2009 VA examination revealed that the Veteran was "barely" able to achieve 20 degrees of forward "flexion on three occasions and 10 degrees of extension on two occasions."  The examiner noted that the Veteran did not perform a third extension of his spine because of his complaining of pain. 

While cognizant that the Veteran experiences a severe limitation of motion, the evidence clearly indicates that the Veteran is able to move his back joint.  Therefore, by definition, ankylosis has not been shown. 

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet.App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable based on limitation of motion.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

Further, while not argued by the Veteran, the Board notes that 38 C.F.R. § 4.7 is not for application.  Specifically, the record does not indicate that the Veteran's disability picture " more nearly approximates" favorable ankylosis. 

In short, the Veteran is currently assigned a 40 percent disability rating under the former ratings criteria throughout the appeal period.  The currently assigned 40 percent disability rating is the highest schedular rating available based on the Veteran's disability.  As such, the Board is unable to consider or grant a higher schedular rating.  

      B. The criteria from September 23, 2002 through September 25, 2003

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision. 

As revised, prior to September 26, 2003, Diagnostic Code 5293 stated that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

As noted, the Board has determined that the weight of the evidence indicates that intervertebral disc syndrome is not present. In any event, the evidence does not establish incapacitating episodes as defined by Note (1) to Diagnostic Code 5293.  As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  

Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the Veteran's service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all of his other disabilities, results in a higher combined disability rating.  

As discussed, the Board has determined that the Veteran's chronic orthopedic manifestations are appropriately rated as 40 percent disabling 

With respect to the neurological manifestations, the Veteran has complained of pain that radiates through his lower extremities and physical examinations conducted during the appeal period have revealed muscle spasms, diminished reflexes and diminished muscle strength. 

While the Board has considered the Veteran's symptomatology, the Board places greater weight of probative value on the January 2006 and October 2012 VA examiners who noted the Veteran's complaints and symptoms but indicated that radiculopathy was not present.  To the extent the Veteran argues that he has radiculopathy, the Board notes that this diagnosis requires specialized medical training and experience that the Veteran, as a layperson, is lacking.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board finds that the Veteran is not entitled to a disability rating in excess of the 40 percent under revised version of Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003).

      C. The current schedular criteria - effective from September 26, 2003

The orthopedic manifestations of the Veteran's spine disability are rated as 40 percent disabling.  To obtain a higher disability rating of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  As discussed above, this has not been demonstrated. 

The current schedular criteria instruct to evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  

As discussed, the record indicates that the Veteran's complaints, to include radiating pain, muscle spasms and absent ankle reflexes are not associated with his low back disability

      D. DeLuca Considerations 

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet.App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  

In the instant case, the Veteran is receiving the maximum rating allowable based on symptomatology which includes limitation of motion.   Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration. 


	E. Extraschedular considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected spine disability. The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

In fact, as discussed, the symptomatology of the Veteran's disability, pain, limited range of motion and muscle spasms are specifically contemplated under the appropriate ratings criteria. 

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased rating in excess of 40 percent for the service-connected residuals of a low back injury is denied.


REMAND

After having carefully considered the matter, and for following reasons, the Board believes that the remaining issues must be remanded for further development.  

With respect to the service-connected headache disability, as noted in the Introduction, the RO granted an increased staged rating for this disability in an April 2013 rating decision.  The assigned 30 percent disabling was continued prior to May 5, 2009 and a 50 percent rating was assigned beginning on May 5, 2009.  

The April 2013 rating decision reported that a 50 percent rating was the highest rating available for migraine headaches and this issue was resolved because the Veteran had been awarded all benefits sought on appeal.  As a result, the RO did not issue a Supplemental Statement of the Case or recertify the appeal to the Board. 

While the RO correctly noted that the a 50 percent disability rating is the maximum schedular rating available for migraine headaches, the 50 percent rating was not assigned throughout the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Accordingly, while the additional development requested by the Board in September 2008 was completed, the record does not indicate that the Veteran was provided with a fully responsive SSOC. 

Because the Board's remand instructions have not been complied with, the issue must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the record reflects that the Veteran was granted a TDIU rating in the April 2013 rating decision.  An effective date of May 5, 2009 was established.  

In August 2013, the Veteran, through his attorney, indicated that he disagreed with the assigned effective date. 

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC). 

As an SOC, addressing the Veteran's claim of entitlement to an effective date earlier than May 5, 2009 for the grant of a TDIU rating, has not yet been issued.  A remand is therefore necessary. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his claimed disabilities since October 2008.  

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

2. The RO should take all indicated action to furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than May 5, 2009 for the grant of a TDIU rating. This should include providing the Veteran with appropriate notice of his appellate rights.  

This issue should be returned to the Board only if an appeal is timely perfected

3. After undertaking all indicated development, the RO should readjudicate the issue of entitlement to an initial increased rating for the service-connected migraine headaches in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


